Citation Nr: 0824330	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  03-26 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to April 
1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO), which denied the benefit sought on appeal..  

The veteran and his spouse presented testimony before the 
undersigned Acting Veterans Law Judge at the RO in November 
2005.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.  

This case was previously before the Board and remanded in 
April 2006 for further development.  The requested 
development has been completed, and the case is ready for 
appellate review.  


FINDINGS OF FACT

1.  During his period of service, the veteran did not engage 
in combat with the enemy, nor is his claimed stressor combat 
related.

2.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressor.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's contention that he 
suffers from PTSD, which was caused by an alleged in-service 
sexual assault.  In the interest of clarity, the Board will 
first discuss certain preliminary matters.  The Board will 
then render a decision on the issue on appeal.  

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  Proper notice must 
be provided to a claimant before the initial VA decision on a 
claim for benefits and must: (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The RO clearly 
advised the veteran of each of the four elements required by 
Pelegrini II in letters dated in May 2001, October 2001, and 
July 2006.  Pursuant to the Board's April 2006 remand, the 
July 2006 letter also outlined the specific type of evidence 
required to substantiate a service-connection claim for PTSD 
premised on an alleged personal assault.  

In the July 2006 letter, VA further provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date for PTSD.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran's claims for service connection were then 
readjudicated in a March 2007 supplemental statement of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) (if compliant VCAA notification is not 
provided prior to VA's decision on the claim, this timing 
defect may be cured by sending new (compliant) VCAA 
notification, followed by readjudication of the claim (i.e. 
issuance of an SSOC)); Prickett v. Nicholson, 20 Vet. App. 
370, 377 (2006).  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has also been identified and obtained, 
to the extent possible.  The evidence of record includes the 
veteran's service medical and personnel records; voluminous 
VA psychiatric treatment records; records from several 
private mental health professionals; the transcript of a 
February 2004 hearing before a Decision Review Officer; and 
the transcript of a November 2005 hearing before the 
undersigned.  Pursuant to the Board's remand, the AOJ also 
obtained records from the Social Security Administration and 
the Taylor Clinic.  While the Board's remand also requested 
the AOJ to obtain records from Dr. H.L., the veteran himself 
indicated in an August 2006 statement that he had attempted 
to obtain records from this clinician but discovered that Dr. 
H.L. was deceased and his treatment records unavailable.  
Given the veteran's lack of success in obtaining records from 
Dr. H.L., it appears unlikely that VA would be able to secure 
them.  Under such circumstances, no additional effort to 
obtain these records need be undertaken.  See 38 U.S.C.A. § 
5103A(2) (West 2002) (noting that VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) (observing that VA's efforts to obtain records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile).  
The veteran and his representative have not identified any 
other outstanding relevant evidence.

After this case was certified to the Board, in June 2007, the 
Board received from the veteran a package of additional 
written statements and copies of medical records, many of 
which were already of record.  In August 2007, the veteran's 
representative submitted a written brief which included a 
waiver of AOJ review of the new evidence.  38 C.F.R. 
§ 20.1304(c).  A duplicate package of the June 2007 
submission arrived at the Board in December 2007.  Thus, all 
the newly submitted evidence may be considered by the Board 
in the first instance.  

The record contains numerous VA and private medical treatment 
records.  In June 2002, the veteran underwent a VA 
examination for PTSD and was diagnosed with a bipolar 
disorder at that time.  Although the record contains other 
more recent diagnoses of PTSD, the Board finds that an 
additional examination and/or opinion is not necessary to 
decide this claim, as there is no evidence corroborating the 
veteran's claimed stressors.  The only evidence of the 
claimed stressors is the veteran's own statements and 
allegations.  Moreover, the veteran's statements are not 
supported by the evidence of record, and in fact are often 
inconsistent and contradicted by evidence of record.  This is 
explained in more detail below.  As the Board finds that the 
probative value of the veteran's statements is diminished, 
and finds no other evidence corroborating the veteran's 
claimed stressors that form the basis of his PTSD, the Board 
finds that an examination or medical opinion is not necessary 
to decide this case.  See 38 C.F.R. § 3.159(c)(4).  

In short, the Board finds that VA has satisfied its duties to 
notify and assist.  Additional development efforts at this 
time would only result in an unnecessary delay.  Thus, the 
Board will proceed with adjudication.  

As explained above, the instant appeal arises out of the 
veteran's assertion that an alleged in-service sexual assault 
resulted in PTSD.  Entitlement to service connection for PTSD 
requires that three elements be present: (1) medical evidence 
diagnosing PTSD; (2) combat status or credible supporting 
evidence that the claimed in-service stressors actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f) (2007); see also Cohen 
v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau, 9 Vet. App. at 395-396 (1996); 
Cohen, 10 Vet. App. at 142 (1997).

If a PTSD claim is based on a claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may serve to corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually-transmitted diseases; and roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2007).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, paragraph 5.14(c), which 
address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See generally YR v. West, 11 Vet. 
App. 393, 398-99 (1998).  Paragraph 5.14(c) states that, in 
cases of sexual assault, development of alternate sources of 
information is critical.  There is provided an extensive list 
of alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred, to 
include medical records, military or civilian police reports, 
reports from crisis intervention centers, testimonial 
statements from confidants, and copies of personal diaries or 
journals.  See M21-1, Part III, 5.14(c)(8).  Also of 
particular pertinence are the provision of subparagraphs (8) 
and (9) of Section 5.14 which state that "[b]ehavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor."  The Court in Patton 
stated that such changes in behavior should be examined and 
clinically interpreted to determine whether they constitute 
evidence of "[v]isits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific 
ailment."

With respect to the instant claim, there are of record 
several medical diagnoses of PTSD.  Therefore, element (1) of 
38 C.F.R. § 3.304(f) has been satisfied.  Various VA and 
private treatment records (particularly those from late 2002 
on) also note that the PTSD diagnosis was based on the 
veteran's reported history of sexual assault in service.  

With respect to 38 C.F.R. § 3.304(f) element (2), there is no 
objective evidence to show combat participation by the 
veteran, and the veteran has not contended that he engaged in 
combat.  The veteran's claimed stressor involves an alleged 
non-combat incident in any event.  Therefore, the law 
requires that his claimed stressors be corroborated by 
evidence other than his lay testimony or the diagnosis of 
PTSD.  After having carefully reviewed the record, the Board 
concludes that there is no credible corroborating evidence of 
an in-service stressor.

At his Board hearing, the veteran contended that he received 
a telephone call from his mother in 1965 requesting that he 
come home immediately to visit his gravely ill sister.  The 
veteran maintains that he explained the situation to his 
unit's Master Sergeant, who allegedly allowed him three days 
leave to visit his sister.  See Board Hearing Tr. at 3.  The 
veteran contends that he left to be with his family and 
returned to the base after only two days, but that on his 
arrival he was accused of being absent without leave (AWOL) 
and detained by the Military Police (MPs).  Id. a 4-5.  The 
veteran alleges that he was thereafter taken to the brig and 
placed in a cell where he was beaten and raped by three other 
inmates shortly after his arrival.  The veteran also 
maintains that the three perpetrators held him down and 
tattooed a spider on his forearm during the melee.  Id.  

The veteran also alleges that two MPs arrived shortly after 
the rape, one of whom demanded further sexual abuse.  The 
veteran maintains that he refused, and that as a result the 
MP fired a handgun in close proximity to his left ear to 
intimidate him.  He contends that the MPs thereafter 
proceeded to beat him with their nightsticks, severely 
injuring him.  The veteran alleges that this attack resulted 
in a cervical spine fracture, two broken ankles, a severe eye 
injury, and a jaw injury.  Id. at 6-7.  The veteran next 
maintains that he was taken to the base hospital where 
multiple surgeries were performed to treat the injuries from 
the assault.  Id.  The veteran contends that he told no one 
of the attack, including his superiors or caregivers.  Id. at 
8.

The veteran's service medical records do not corroborate his 
account of the alleged in-service assault.  Significantly, 
these records fail to indicate any complaint or treatment of 
the severe jaw, cervical spine, ankle, and eye injuries the 
veteran reported at his November 2005 Board hearing.  To the 
contrary, the only treatment indicated in the service medical 
records for late March and early April 1965 (the time of the 
veteran's detention) was a March 29, 1965, report of 
"adjustment problems" and a March 31, 1965, diagnosis of 
mild gastroenteritis.  No other treatment for the type of 
injuries described by the veteran are indicated in the 
service medical records.

Service personnel records likewise fail to corroborate the 
veteran's account of his in-service sexual assault.  These 
records also specifically contradict elements of the 
veteran's story.  As noted above, the veteran maintains that 
he was granted three days leave from his unit's Master 
Sergeant to visit his severely ill sister, and that he was 
wrongfully accused of being AWOL on his return to the base.  
The veteran's service personnel records, however, indicate 
that the veteran was AWOL on March 29 and 30, 1965.  In an 
investigation of the incident, the veteran apparently told 
his superior officers that he "didn't go to work on [March 
29, 1965] because he wanted to go see a doctor at Wilford 
Hall Hospital."  The veteran stated that although he knew he 
needed permission to do this, he didn't think permission 
would be granted so he decided not to ask.  See undated 
statement from Captain L.B.  

As for his being AWOL on March 30, 1965, the veteran reported 
that "he felt sick and decided not to go to work."  Again, 
the veteran reported that he knew he should have sought 
permission from a superior officer, but that he knew such 
permission would not be forthcoming and decided not to ask.  
Id.  On further questioning, the veteran indicated that he 
wasn't needed at his duty section and felt it was "beneath 
his dignity to be sweeping floors and performing clean up 
chores" of the kind he was routinely assigned.  Id.  For 
this offense, the veteran was reduced in rank to Airman Basic 
sentenced to three weeks confinement pending discharge.  
While the veteran was given multiple opportunities to make 
statements explaining his actions during this investigation, 
he did not mention anything about being granted leave from 
his Master Sergeant or his traveling home to visit his sick 
sister.  As indicated above, the veteran in March 1965 
specifically indicated that he did not seek permission to 
leave.  He also indicated that his absence was a result of 
his own alleged sickness coupled with displeasure regarding 
the perceived indignity of his assigned duties.  No mention 
of his sister's poor health or any other family emergency was 
forthcoming.  See generally Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the claimant).

The veteran has not pointed to any other evidence which would 
serve to corroborate his account of the in-service assault.  
The veteran has specifically indicated that he did not 
mention the incident to his superiors, to any medical 
professional, or to military or civilian authorities.  He has 
also not identified any of his alleged perpetrators or 
provided any other information which would aide in stressor 
verification efforts on the part of VA.  

Pursuant to Patton, the Board has also closely examined the 
record for a reduction in efficiency, problems with authority 
figures, or anything out of the ordinary which would suggest 
that a traumatic event had in fact occurred.  In this 
respect, the veteran has repeatedly maintained that he did 
extremely well in service before the assault.  He contends 
that he was quickly promoted and received high marks on 
performance evaluations before his alleged rape, and that his 
course of conduct only changed after the alleged sexual 
assault.  

Here again, however, there is a distinct difference between 
the veteran's current version of events and the 
contemporaneous records.  Despite his recent contentions, the 
veteran's service personnel records reflect some performance 
issues prior to his March/April 1965 confinement.  Although 
the veteran was promoted in February and August 1964 and 
received a mostly positive evaluation in January 1965, the 
remainder of his service personnel records reflect a 
different performance history.  While the January 1965 
performance evaluation was largely positive, the same 
evaluation notes that the veteran was occasionally "late for 
duty" and exhibited a "careless military bearing."  The 
veteran's service personnel records also include several 
reports from his superiors in January 1965 indicating his 
frequent tardiness and lack of respect for military 
discipline.  The veteran was reduced in rank from Airman 
Second Class to Airman Third Class for unauthorized absence 
in February 1965.  As outlined above, the veteran was again 
reduced in rank from Airman Third Class to Airman Basic 
following an additional unauthorized absence in late March 
1965.  It was as a result of this incident that he was first 
incarcerated.  

Even before this incident, the veteran's superiors 
recommended that he be discharged from military service.  A 
March 1965 statement from one of the veteran's sergeants 
indicates that the veteran was frequently late for work, had 
difficulty concentrating, and "consistently maintained that 
he was different from other people and should not be expected 
to conform to military rules, regulations, and standards."  
Another sergeant remarked that the veteran was "usually 
verbose" in his interaction with fellow airmen and "adopted 
a superior attitude" toward them.  Based in part on these 
observations, the veteran was referred to a military 
psychiatrist who determined that he had a "rather marked 
character and behavior disorder, which may be classified as a 
sociopathic personality disturbance."  As a result of his 
poor performance and noted sociopathic personality disorder, 
the veteran was recommended to be discharged from military 
service.  Again, each of these events occurred prior to the 
veteran's incarceration in late March/early April 1965 - the 
event which he claims marked the onset of his downturn in 
performance.  Thus, there appears to be no deterioration in 
performance following the alleged assault which might serve 
to verify the veteran's reports pursuant to Patton.  
The record clearly indicates that the veteran had a history 
of disciplinary problems well before the alleged assault 
occurred.  

The Board also notes other inconsistencies in the veteran's 
presentation.  Although the veteran has from 2002 on 
contended that he suffers from PTSD as a result of military 
sexual assault, before this time he ascribed his PTSD to the 
alleged misunderstanding over the reason for his unauthorized 
absence in March 1965.  During his June 2002 VA psychiatric 
examination, the veteran did not recount the details of his 
alleged in-service assault, but instead indicated that the 
reason for his psychiatric problems was that he was 
"unfairly discharged from the Air Force."  In December 2001 
and October 2002 stressor statements, the veteran again 
ascribed his PTSD to the circumstances surrounding his 
discharge, namely his anger at having been accused of being 
AWOL when he allegedly had been granted leave to visit his 
sister.  No purported sexual assault was mentioned.  

Notably, the pre-2002 psychiatric treatment records also fail 
to reflect any complaint of military sexual trauma.  The 
Board particularly notes that the veteran was hospitalized 
for inpatient psychiatric care in May and June 1995, April 
1996, October 1998, November 1998, March 2000, and September 
2001 - yet at each of these hospitalizations he failed to 
report any military sexual trauma.  To the contrary, while 
hospitalized in April 1996, the veteran specifically denied a 
history of physical or sexual abuse.  

VA treatment records dated in March 2000 also indicate that 
the veteran was "quite focused" on obtaining a PTSD 
diagnosis, but that the stressor alleged at that time was 
limited to the purported unfairness of his being accused of 
being AWOL - not the alleged rape and accompanying physical 
assault.  Moreover, the veteran apparently failed to mention 
the alleged assault as part of his claim for disability 
benefits with the Social Security Administration.  While 
several medical evaluations of the veteran were conducted as 
part of his claim with that agency, none reflect any mention 
of military sexual trauma, including extensive psychiatric 
evaluations by Drs. V.R.P. and W.S.  

The veteran also initiated a service-connection claim for a 
"nervous condition" before VA in May 1995.  Again, however, 
the veteran failed to mention any alleged in-service rape in 
connection with this claim.  It appears instead that the 
veteran's reports of military sexual trauma surfaced for the 
first time in 2002, shortly after his initial service-
connection claim for PTSD on the wrongful discharge theory 
was denied.  The veteran's failure to report his alleged 
sexual assault prior to the initial denial of his claim, 
despite his receipt of extensive psychiatric treatment over 
the years, leads the Board to further question the veracity 
and probative value of the veteran's recent allegations.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) (noting that a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (observing that 
interest may affect the credibility of testimony); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (holding that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).

Even the veteran's more recent recitations regarding the 
alleged assault lack consistency.  The veteran testified at 
his November 2005 Board hearing that the purported assault 
occurred in one continuous chain of events beginning shortly 
after his arrival in the brig.  See Board Hearing Tr. at 4-8.  
At other times, the veteran has alleged that the assault 
occurred over a period lasting as many as four days.  See RO 
Hearing Tr. at 8.  The veteran has also been less than 
consistent regarding the role of the MPs in the alleged 
assault.  At his Board hearing, the veteran indicated that 
the MPs arrived after he had been raped by the three inmates.  
See Board Hearing Tr. at 5.  In his November 2004 stressor 
statement, however, the veteran indicated that the MPs watch 
and laughed while the inmates purportedly raped him.  At his 
Board hearing, the veteran also indicated that only one of 
the MPs demanded oral sex.  See Board Hearing Tr. at 5-6.  
During VA psychiatric treatment in November 2004, however, 
the veteran reported that two MPs made such demands.  At 
other times, the veteran failed to mention the MPs 
altogether.  See RO Hearing Transcript in its entirety.  Some 
iterations of the story also recount one of the MPs firing a 
handgun near the veteran's left ear.  See Board Hearing 
Tr. at 5.  Most do not.  See, e.g., October 2001; December 
2001 and November 2004 stressor statements.  Consistent with 
the Board's interpretation of the record, in a July 2006 
private medical statement, Dr. C.H. concluded that based on a 
review of the veteran's records, that he did suffer from PTSD 
as well as bipolar disorder - however, she noted that the 
veteran repeatedly told a story about military sexual trauma, 
but indicated that the story was "inconsistent in the 
details."  

The Board also notes that the veteran maintains that during 
the assault, the three inmates held him down and tattooed a 
spider on his left forearm, which he testified that he later 
had to have covered up with an eagle tatoo.  The veteran's 
separation examination (which was conducted prior to the 
veteran's confinement in the brig), however, lists an 
existing tattoo on the left forearm, thereby suggesting that 
the veteran's left forearm tattoo predated his incarceration.  

Perhaps the most questionable aspect of the veteran's 
statements are his allegations that he sustained bilateral 
ankle fractures, a cervical spine fracture, and severe jaw 
and eye injuries during the assault, but told only his mother 
and a hospital chaplain about the incident.  Notably, 
injuries to other joints and anatomical regions appear in 
other iterations of the veteran's story.  It is unlikely that 
injuries of this severity would escape documentation in 
official military records, including service medical records.  
The Board does not find credible the veteran's statements 
that he sustained such severe injuries during the alleged 
assault and received treatment for them, yet managed to be 
discharged without inquiry made as to the source of his 
injuries from treating medical personnel, military 
authorities, or anyone in his chain of command.  

The Board acknowledges that the veteran has been diagnosed 
with arthritis of multiple joints, including the ankles.  
March 2002 X-rays suggest the presence of an old trauma in 
the right ankle and a healed fracture in the left ankle.  
Private treatment records dated in November 2005 also note 
the presence of wire sutures in the left mandible.  There is 
no indication, however, apart from the veteran's recent 
statements to his physicians, showing that these injuries 
stem from the alleged in-service assault.  Again, service 
medical records are completely negative for complaint, 
treatment or diagnosis of any of the alleged injuries.  
The first report of multiple joint arthritis came almost 
three decades following service.  Even then, it was several 
more years before the veteran would ascribe such condition to 
the purported in-service assault.  Notably, the veteran 
reported to a VA physician in July 1995 that he wasn't sure 
when he injured his right ankle.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (observing that the fact that the 
veteran's history is recorded in medical records does not 
transform it into a competent medical opinion); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (noting that the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
inaccurate recitations of a claimant).

In short, the only evidence concerning the alleged in-service 
sexual assault (and other in-service incidents) comes from 
the veteran's own statements, which, as described above, are 
quite inconsistent.  His allegations are simply not supported 
by contemporaneous evidence, and in fact, are often 
contradicted by other evidence of record, as explained in 
detail above.  The Board must therefore reject the veteran's 
statements in light of the record as a whole.  Element (2) of 
38 C.F.R. § 3.304(f) (confirmation of claimed stressors) has 
therefore not been met, and the veteran's service-connection 
claim for PTSD fails on that basis.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
L. H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


